99 N.Y.2d 645 (2003)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JOHN TAYLOR, Appellant.
Court of Appeals of the State of New York.
Submitted February 24, 2003.
Decided April 3, 2003.
Motion for assignment of counsel granted and Kevin M. Doyle, Capital Defender, 217 Broadway, 9th Floor, New York, NY 10010 assigned as counsel to the appellant on the appeal herein.
May 12, 2003 is set as the date for transcription of all capital proceedings in Supreme Court, Queens County, pursuant to section 510.10 (b) of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.10 [b]).
July 14, 2003 and September 10, 2003 are set as dates for appellant to file in the Court of Appeals progress reports concerning the status of transcription settlement.
January 7, 2004 is set as the final date for the court reporter(s) to certify and file with the Clerk of Supreme Court, Queens County, a fully settled, certified original copy and one certified electronic copy of the transcription of all capital proceedings.
March 8, 2004 is set as the final date for the Clerk of Supreme Court, Queens County, to reproduce, certify and provide to appellant's counsel without charge a copy of the complete record of proceedings, including the fully settled transcription of all capital proceedings, pursuant to section 510.10 (c) of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.10 [c]).
May 7, 2004 is set as the date for settlement by stipulation of the record of the capital proceedings or the filing of a motion to settle in Supreme Court, Queens County, pursuant to section 510.10 (e) of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.10 [e]).
September 7, 2004 is set as the date for filing in the Court of Appeals the required number of copies of a stipulated settled record on appeal, with proof of service, pursuant to section 510.11 of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.11). If a motion to settle the record has been made in Supreme Court, Queens County, pursuant to section 510.10 (e) of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.10 [e]), the required number of copies of the settled record on appeal must be filed, with proof of service, within 90 days after the date of the order settling the record.
*646 Pursuant to section 510.1 (b) of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.1 [b]), the appellant shall serve and file the requisite number of copies of a companion CD-ROM record within 20 days after the filing of the printed version of the record.
September 7, 2004 is set as the final date for respondent to file, pursuant to section 510.11 (c) of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.11 [c]), 10 copies of all documents and transcripts concerning the nature or substance of any grand jury testimony or evidence, and any decision, result or other matter attending a grand jury proceeding, all of which materials shall be bound into volumes conforming to the requirements of section 510.1 of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.1), and shall be clearly identified on the cover as containing confidential grand jury material.